MEMORANDUM **
Armando Casarez-Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005), and deny the petition for review.
Reviewing de novo, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), we conclude that the IJ properly determined that Casarez-Gonzalez’s felony conviction pursuant to California Penal Code § 261.5(d) for unlawful sexual intercourse with a minor who was under 16 years of age is a conviction for “sexual abuse of a minor.” Applying the categorical approach required by Taylor v. United States, 495 U.S. 575, 600, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990), it is clear that § 261.5(d) punishes conduct that “indisputably falls within the common, everyday meanings of the words ‘sexual’ and ‘minor.’ Moreover, ... [t]he use of young children for the gratification of sexual desires constitutes an abuse.” United States v. Baron-Medina, 187 F.3d 1144, 1147 (9th Cir.1999). Accordingly, Casarez-Gonzalez is removable as an aggravated felon. See 8 U.S.C. §§ 1101(a)(43)(A), 1227(a)(2)(A)(iii).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.